Citation Nr: 9912785	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  93-08 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Evaluation of low back strain with disc bulging, 
currently rated as 10 percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1982 to 
March 1986, and from November 1988 to January 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1991 decision of the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's application 
to reopen a claim of service connection for asthma which had 
previously been denied in May 1988.  This matter also comes 
before the Board from a December 1991 RO decision that 
granted service connection for low back muscle strain with 
disc bulging.  A zero percent rating was assigned effective 
from January 18, 1991.  

The Board remanded the veteran's case in January 1995 for 
further evidentiary development.  While on remand, the RO 
assigned a 10 percent rating for the service-connected low 
back disability, effective from January 18, 1991.  

The Board notes that the prior remand by the Board referred 
to the low back claim as entitlement to an increased rating.  
However, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) recently held, in the case of 
Fenderson v. West, 12 Vet. App. 119 (1999), that an appeal 
from an original rating does not raise the question of 
entitlement to an increased rating, but instead is an appeal 
of an original rating.  Consequently, the Board has re-
characterized the low back issue as an evaluation of an 
original award.

Next, the Board observes that the prior remand by the Board 
referred to the asthma claim as a claim of service connection 
- not as a claim to reopen service connection.  However, by a 
May 1988 decision, the RO had previously denied the veteran's 
claim of service connection for asthma.  The veteran 
initiated no appeal, and this decision consequently became 
final.  38 C.F.R. §§ 19.129, 19.192 (1988).  The Board also 
notes that the RO, in its October 1991 decision, did not 
specifically address the question of whether the veteran had 
filed new and material evidence sufficient to reopen his 
asthma claim.  Nevertheless, the Court has held that the 
Board has a legal duty to consider whether new and material 
evidence has been submitted to reopen the claim regardless of 
the RO's actions.  See Barnett v. Brown, 8 Vet. App. 1 
(1995).  Therefore, because this claim was the subject of a 
prior final decision, the first issue that must be addressed 
by the Board is whether the previously denied claim ought to 
be reopened.  38 U.S.C.A. § 5108 (West 1991).  If the Board 
finds that new and material evidence has not been submitted, 
it is unlawful for the Board to reopen the claim.  See 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).


FINDINGS OF FACT

1.  The veteran's service-connected low back disorder is 
manifested by subjective reports of periodic pain and 
objective evidence of minimal muscle spasm and moderate 
limitation of motion.

2.  Evidence received in connection with the veteran's 
application to reopen his claim of service connection for 
asthma includes new information that is so significant that 
it must be considered in order to fairly decide the merits of 
the claim of service connection.


CONCLUSIONS OF LAW

1.  A rating of 20 percent for the veteran's low back strain 
with disc bulging is warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (1998).

2.  New and material evidence warranting reopening of the 
claim of service connection for asthma has been received.  
38 U.S.C.A. §§ 1110, 1131, 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156, 3.303, 20.1100, 20.1103 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Low Back Claim

The veteran and his representative allege that the veteran's 
service-connected low back disorder is manifested by chronic 
pain which has become worse over time, thereby entitling the 
veteran to at least the next higher disability rating.  The 
veteran and his representative also request that the benefit 
of the doubt be given to the veteran.

Initially, the Board observes that disability evaluations are 
determined by the application of a schedule of ratings which 
is based, as far as can practically be determined, on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (1998).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (1998).  
Furthermore, in cases where the original rating is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service medial records show that in November 
1989 he reported injuring his low back lifting something at 
work.  The diagnosis was low back muscle strain.  Thereafter, 
November 1990 treatment records show repeated complaints and 
treatment for low back pain diagnosed as low back strain.  On 
the occasion of his separation examination, conducted in 
December 1990, the examiner noted back tenderness and 
decreased range of motion. 

In an August 1992 letter from Warren H. Landesberg, D.C., it 
was reported that Dr. Landesberg had treated the veteran 
since March 1992 and that the veteran had active symptoms due 
to "lumbar neurospinal compression syndrome with suspected 
mild herniated disc at L5-S1."  Dr. Landesberg opined that 
"[p]resently, and for as long as [he had] been treating him, 
[the veteran] has been totally disabled.  It is anticipated 
that within the next month, he will be placed on partial 
disability, and suggestions for work may be made."

An undated chiropractor note indicates that the veteran 
should not do any lifting over 20 pounds.  November 1991 
notes from Dr. Leslie I. Dreifus also indicate that the 
veteran should not do any heavy lifting.

Thereafter, a September 1993 examination report from R. A. 
Caldwell Co., Inc. shows that the veteran had problems with 
both the cervical and lumbosacral spine.  Specifically, the 
veteran had weakness at L4-L5, decreased sensation on the 
inner leg, and significantly decreased deep tendon reflexes 
in the left knee.  The diagnoses were significant lumbar 
radiculitis and mild cervical radiculitis.  The examiner 
reported that electromyography (EMG) was positive at L4-L5.  
He then opined that the veteran was ". . . permanently 
disabled and could not perform standing, lifting, etc. . ."

The Board notes that a VA treatment record, dated in April 
1992, shows that the veteran injured his back and neck in a 
motor vehicle accident in 1991.  Moreover, a March 1992 
record shows that the veteran claimed to have low back pain 
since November 1991.  Additionally, private treatment records 
from Craig J. Wiederman, M.D., dated in September 1993, 
February 1995, and May 1995, all indicate that the veteran 
injured his lumbar spine in November 1991 in a motor vehicle 
accident. 

The Board next observes that July 1991 x-rays of the 
lumbosacral spine were normal.  A September 1991 lumbosacral 
spine CT showed minimal anterior slippage at L5-S1 and 
minimal disc bulge at L4-L5 without evidence of herniation or 
spinal stenosis.  An April 1992 x-ray of the lumbosacral 
spine revealed narrowing at L4-L5.  An April 1998 x-ray of 
the thoracic spine revealed slight scoliosis.  

The veteran also testified at a personal hearing at the RO in 
July 1992.  He reported that he saw a chiropractor twice a 
week for his low back pain.  He testified that a recent CT 
scan showed that he had a herniated disc.  He also reported 
reduced range of motion, and muscle spasms that were observed 
by a VA physician.  He also reported that VA clinicians told 
him in April 1992 not to lift anything that weighed more than 
20 pounds.  He was also told to avoid bending at the waist, 
and to avoid sitting or standing for more than two or three 
hours at a time.  He also reported that he was prescribed a 
back brace which he continued to wear.  The veteran said that 
he had recently seen both a VA neurologist and orthopedist in 
connection with his low back disorder.  He further testified 
that his low back pain was intermittent - it would flare up 
when he was not careful in performing certain activity such 
as bending over.  He also reported that he had intermittent 
pain radiating down through his hip.  The veteran said that a 
Dr. Calderon told him that he had neurological impairment 
(loss of sensation) in his hip.  Lastly, the veteran reported 
that, since he was trained in electronics work, his low back 
disorder, which restricted his ability to lift or stand, 
greatly limited his ability to obtain and retain employment. 

Treatment records from Dr. Wiederman, dated from November 
1991 to February 1995, show complaints, diagnoses, and/or 
treatment for lumbar radiculitis and cervical radiculitis, 
apparently arising out of a November 1991 work related motor 
vehicle accident.  They also include an opinion that the 
veteran had instability at L4-L5 arising out of the motor 
vehicle accident.  A February 1995 examination report also 
shows the veteran's complaints of low back pain, left hip 
pain, and left-sided neck pain following the accident.  
Examination disclosed, among other things, weakness at L4-L5, 
decreased sensation in the inner part of the leg, and 
significantly decreased deep tendon reflexes.

At a September 1995 VA examination, the examiner reported 
that he had reviewed the record on appeal.  It was reported 
that the veteran complained of intermittent back pain, a 
limp, and problems with his left foot periodically falling 
asleep.  On examination, minimal para-vertebral spasms were 
seen.  The range of motion of the lumbar spine was as 
follows:  forward flexion to 75 degrees, backward extension 
to 10 degrees, left lateral flexion to 20 degrees, right 
lateral flexion to 25 degrees, and left and right rotation to 
35 degrees.  The examiner opined that the veteran's only 
objective evidence of pain on motion was that the veteran 
"alleged pain on rotation."  No adverse neurological 
involvement, postural abnormalities, or fixed deformity was 
seen.  The diagnoses were minimal spondylolysis L5 on S1 
(based on a 1991 CT report) and chronic low back pain. 

More recent VA treatment records show continued complaints 
and treatment for low back pain.  See VA treatment records 
dated in August 1996, September 1996, February 1997, April 
1998, May 1998, and June 1998. 

Historically, the veteran's has been service connected for 
low back muscle strain with minimal disc bulging which was 
recently found to be 10 percent disabling under Diagnostic 
Codes 5295 (lumbosacral strain).  See December 1991 decision 
and October 1997 supplemental statement of the case.  
Therefore, the veteran will only be entitled to a higher 
evaluation under Diagnostic Codes used to rate the back if he 
has lumbosacral strain with muscle spasm on extreme forward 
bending, unilateral loss of lateral spine motion in a 
standing position (20 percent evaluation under Diagnostic 
Code 5295), or listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion (40 percent evaluation 
under Diagnostic Code 5295), or disc syndrome with moderate 
symptoms - recurring attacks (20 percent evaluation under 
Diagnostic Code 5293), or disc syndrome with severe symptoms 
- recurring attacks with only intermittent relief (40 percent 
evaluation under Diagnostic Code 5293), or moderate 
limitation in the range of motion of the lumbar spine (20 
percent evaluation under Diagnostic Code 5292), or severe 
limitation in the range of motion of the lumbar spine (40 
percent evaluation under Diagnostic Code 5292).  38 C.F.R. 
§ 4.71a. 

Initially, the Board notes that the Court in Mittleider v. 
West, 11 Vet. App. 181, 182 (1998) (per curiam), stated that 
"when it is not possible to separate the effects of the 
[service-connected condition and non-service-connected 
condition], VA regulations at 38 C.F.R. § 3.102, which 
require that reasonable doubt on any issue be resolved in the 
appellant's favor, clearly dictate that such signs and 
symptoms be attributed to the service-connected condition.  
61 Fed. Reg. 52698 (Oct. 8, 1996)."  Accordingly, given the 
September 1995 VA examiner's statements, the Board will 
analyze the veteran's low back disorder accordingly.

The veteran has complained of periodic pain with radiation.  
Moreover, in August 1992, Dr. Landesberg reported that the 
veteran had active symptoms rendering him "totally 
disabled."  Other records, such as a September 1993 private 
examination report, indicate that the veteran was 
"permanently disabled."  However, the permanency of the 
disability is not at issue, the degree of such a debility is.  
Although Dr. Landesberg's opinion suggests that, while the 
veteran was not then working, he had embarked on an exercise 
program in order to put himself in shape to work.  Dr. 
Landesberg's indication that suggestions for work would be 
made strongly implies that the veteran was not in fact 
totally disabled due solely to his low back disability.  
Indeed, other evidence suggests, as noted above, that the 
veteran had problems other than the low back which were 
affecting his employability.  Moreover, the veteran's only 
adverse symptoms from his service-connected disorder have 
been subjective reports of periodic pain, tingling, and 
weakness, and objective evidence of minimal muscle spasm and 
limitation of motion.  Given the rating criteria noted above, 
the Board does not find that such symptoms suggest total 
disability.  Consequently, the Board is not persuaded by the 
reference to the veteran being "totally disabled."

The September 1995 VA examiner observed that backward 
extension was limited to 10 degrees and left lateral flexion 
to 20 degrees, as well as minimal muscle spasm.  Therefore,  
the Board finds that the veteran's symptoms suggest 
difficulties that more nearly approximate the criteria for an 
increased (20 percent) rating.  38 C.F.R. § 4.7 (1998).  In 
other words, there is a demonstrable loss of extension and 
lateral flexion, and problems with muscle spasm albeit not 
specifically identified as being on extreme forward bending.  
Diagnostic Code 5295.  A higher rating is therefore 
warranted, but no more than 20 percent.  

Whether evaluating the veteran's disability under Diagnostic 
Code 5295, 5293, or 5292, a greater rating is not warranted.  
The record on appeal does not show that the veteran 
experiences listing of the whole spine, positive 
Goldthwaite's sign, or marked limitation of forward bending 
suggestive of "severe" strain.  In fact, the September 1995 
VA examiner reported no adverse neurological involvement, 
postural abnormalities, or fixed deformity.  Although he has 
loss of extension and narrowing of joint spaces, he does not 
experience these problems with abnormal mobility on forced 
motion.  

As for Diagnostic Code 5293, the record does not show that 
any attacks of disc syndrome are "severe," recurring with 
only intermittent relief.  While the September 1992 private 
treatment record reported loss of sensation along the 
interior of the leg, no adverse neurological findings were 
found by the September 1995 VA examiner.  Moreover, 
occasional references to sensation changes and weakness do 
not equate to recurring attacks with only intermittent 
relief.  Therefore, the evidence strongly suggests that the 
veteran experiences no more than moderate disability.  

A similar analysis is appropriate when considering Diagnostic 
Code 5292.  Even though he has periodic pain, primarily with 
bending, consideration of §§ 4.40, 4.45 does not lead the 
Board to conclude that the functional losses he experiences 
equate to more than moderate limitation of motion of the low 
back.  Moreover, the VA examiner has indicated that the 
veteran does not experience any other functional impairment 
worthy of analysis under DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Specifically, the September 1995 VA examiner opined 
that the veteran's only objective evidence of pain on motion 
was that he "alleged pain on rotation."  

The Board, in reaching the conclusions above, has considered 
the veteran's arguments as set forth in his written 
statements to the RO as well as testimony at his personal 
hearing.  However, while a lay witness can testify as to the 
visible symptoms or manifestations of a disease or 
disability, his belief as to its current severity is not 
probative evidence because only someone qualified by 
knowledge, training, expertise, skill, or education, which 
the veteran is not shown to possess, must provide evidence 
regarding medical knowledge.  See Bostain v. West, 
11 Vet. App. 124 (1998); Espiritu v. Derwinski, 
2 Vet. App. 492, (1992); Caldwell v. Derwinski, 1 Vet. App.  
466 (1991).  Moreover, the Board is not required to accept 
doctors' opinions that are based upon the appellant's 
recitation of medical history.  Godfrey v. Brown, 
8 Vet. App. 113, 121 (1995).

Accordingly, the Board finds that the objective evidence of 
record does not warrant the assignment of a rating higher 
than 20 percent.  This is true throughout the period of time 
during which his claim has been pending.  Fenderson, supra.  
While it might be argued that the Board's analysis should 
include consideration of whether separate ratings are 
warranted for limitation of motion, disc syndrome, and 
lumbosacral strain, it should be pointed out that each set of 
rating criteria overlap as to the manifestations to be 
evaluated.  (Each requires consideration of limitation of 
motion of the low back.)  See VAOPGCPREC 36-97 (Dec. 12, 
1997).  Therefore, assignment of separate ratings is 
precluded by the rule against pyramiding.  38 C.F.R. § 4.14 
(1998).

Claim to Reopen

The veteran contends that his asthma did not pre-exist 
military service, but was caused by his military service.  It 
is also requested that the veteran be afforded the benefit of 
the doubt.

Initially, the Board notes that the veteran's current claim 
of service connection for asthma is not his first such claim.  
As noted above, in May 1988, the RO previously denied service 
connection for asthma.  As a result, the veteran's current 
claim may now be considered on the merits only if "new and 
material evidence" has been submitted since the time of the 
most recent final denial - May 1988.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156 (1998); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 
9 Vet. App. 273 (1996).

In determining whether new and material evidence has been 
presented, VA must review the new evidence "in the context 
of" the old.  See Jones v. Derwinski, 1 Vet. App.  210, 215 
(1991).  New and material evidence is "evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  
38 C.F.R. § 3.156(a) (1998).  It should also be pointed out 
that, in determining whether evidence is new and material, 
"credibility of the evidence must be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In the veteran's case, evidence available prior to the final 
May 1988 RO denial included service medical records, the 
veteran's written statements to the RO, VA treatment records, 
dated from June 1987 to July 1987, and a February 1988 VA 
examination report.

A review of the veteran's medical records from his first 
period of military service reveals a February 1982 enlistment 
examination that was negative for complaints of or a 
diagnosis of asthma.  However, the veteran at that time 
reported a history of hay fever.  Thereafter, a January 1984 
treatment record shows that the veteran was diagnosed with an 
upper respiratory infection.  A May 1984 treatment record 
shows a diagnosis of bronchitis, and a February 1986 
treatment record shows a diagnosis of asthma.  

VA treatment records dated after the veteran's first period 
of service, but before May 1988 were negative for complaints, 
diagnoses, or treatment of asthma.  However, at a February 
1988 VA examination, the veteran reported a history of 
childhood asthma that was in remission from age 8 to 21.  He 
next reported that, over the past 3 years, he had had 4 
emergency room visits because of asthma.  He also reported 
that he had wheezing with exposure to dust as well as with 
eating certain foods.  On examination, there was normal 
intake and expulsion.  Additionally, his lungs were clear.  
Pulmonary function tests (PFT) showed normal vital capacity 
and inspiratory capacity.  The diagnoses were bronchial 
asthma, mild, by history and history of allergic rhinitis.

In the May 1988 decision, the RO considered the foregoing 
evidence and denied the veteran's claim of service connection 
for asthma.  The RO concluded that service connection was not 
warranted because the veteran had reported at his VA 
examination that his asthma had its origins in childhood.

Evidence received since the final May 1988 denial included 
service medical records from the veteran's second period of 
military service, written statements by the veteran to the 
RO, the veteran's testimony at a July 1992 personal hearing, 
VA treatment records and VA examination reports, dated from 
June 1986 to August 1998, and private treatment records dated 
from November 1991 to May 1995.

Medical records from the veteran's second period of military 
service included an October 1988 enlistment examination in 
which the veteran reported a history of allergies as well as 
shortness of breath.  However, the veteran reported that he 
had never been diagnosed with asthma.  On examination, 
unclear breath sounds were heard.  Treatment records starting 
in April 1989 show the veteran's complaints of shortness of 
breath and wheezing, as well as his diagnosis and/or 
treatment for asthma and reactive airways disease.  See 
service medical records dated in April 1989, March 1990, 
April 1990, May 1990, and November 1990.  An April 1990 
treatment record also shows that the veteran had a history of 
asthma.  On the occasion of his separation examination, 
conducted in December 1990, asthma was neither reported by 
the veteran nor observed by the examiner.

VA treatment records show the veteran's complaints, 
diagnosis, and/or treatment for asthma.  See VA treatment 
records dated in July 1991, November 1991, March 1998, may 
1998, June 1998, and August 1998.

Based on the evidence described above, the Board concludes 
that, because the record in May 1988 was devoid of evidence 
of post-service diagnosis of asthma (asthma was shown by 
history only), the newly received evidence, including service 
medical records for the veteran's second period of service, 
which shows definite diagnoses of asthma, is new and material 
evidence.  In other words, because it provides significant 
information that was not previously available, it ought to be 
considered in order to fairly decide the underlying question 
of service connection.  The Board consequently concludes that 
new and material evidence has been submitted to reopen the 
previously denied claim of service connection for asthma.  
38 C.F.R. § 3.156 (1998).

(Although the RO did not specifically addressed the issue of 
whether the veteran had filed new and material evidence to 
reopen his claim of service connection for asthma, the Board 
finds that such action is harmless given the mandate for the 
Board to decide its own jurisdiction.  Butler v. Brown, 9 
Vet. App. 167 (1996).)


ORDER

A 20 percent rating for service-connected low back disorder 
is granted, subject to the laws and regulations governing the 
award of monetary benefits.

The application to reopen a previously denied claim of 
service connection for asthma is granted.


REMAND

As previously stated, medical records during both periods of 
military service contain enlistment examinations that were 
silent as to the veteran having asthma. Moreover, a veteran 
is presumed to have entered service in sound condition except 
for defects, infirmities, or disorders noted at entrance.  38 
U.S.C.A. §§ 1111, 1137; Bagby v. Derwinski, 1 Vet. App. 225 
(1991).  Additionally, both service medical records and post-
service VA treatment records showed complaints, diagnoses, 
and/or treatment for asthma.  However, the evidence is 
somewhat equivocal on whether the veteran's currently 
diagnosed asthma is attributable to either of his periods of 
military service.  Given the state of the evidence, the Board 
finds that review of the entire record by a VA physician 
would assist in the fact-finding process.

The Court has stated that VA may only consider independent 
medical evidence to support its findings and is not permitted 
to base decisions on its own unsubstantiated medical 
conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  The Court has also held that, where there is a 
reasonable possibility that current conditions are related to 
or are the residual of a condition experienced in service, VA 
should seek a medical opinion as to whether the veteran's 
current disabilities are in any way related to or the 
residual of those experienced in service.  Horowitz v. Brown, 
5 Vet. App. 217 (1993).  In order to obtain an opinion as to 
the origins of the veteran's current asthma, a remand is 
necessary.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should schedule the veteran 
for a VA evaluation.  All indicated tests 
and studies should be performed.  The 
claims folder should be made available to 
and be reviewed by the examiner prior to 
the examination.  The examiner should be 
asked to provide an opinion as to the 
medical probability that any currently 
shown asthma is attributable to service 
or event coincident therewith.  Should 
the examiner conclude that asthma pre-
existed the veteran's military service, a 
detailed explanation of the evidence 
relied upon to reach such a conclusion 
should be set forth.

2.  After the development requested above 
has been completed, the RO should review 
the veteran's claim of service connection 
for asthma on a de novo basis without 
regard to the prior final rating 
decision.  If action remains adverse to 
the veteran, both he and his 
representative should be furnished a 
supplemental statement of the case.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to the Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this remanded question.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

